SPLIT-OFF AGREEMENT SPLIT-OFF AGREEMENT, dated as of September 22, 2008 (this “Agreement”), by and among Atlantic Wine Agencies, Inc., a Florida corporation (the “Seller”), Fairhurst Properties S.A. (the “Purchaser”) and Mount Rozier Estates (Pty) Limited and Mount Rozier Properties (Pty) Limited (the “Subsidiaries”). R E C I T A L S: WHEREAS,Seller is the owner of all of the issued and outstanding capital stock of the Subsidiaries. Seller has no other businesses or operations; WHEREAS, the Seller owes the Purchaser approximately $350,000; WHEREAS, Purchaser desires to purchase the Shares (as defined in Section 1.1) from Seller, and to assume, as between Seller and Purchaser, all responsibilities for any debts, obligations and liabilities of the Subsidiaries, on the terms and subject to the conditions specified in this Agreement; and WHEREAS, Seller desires to sell and transfer the Shares to the Purchaser, on the terms and subject to the conditions specified in this Agreement; NOW, THEREFORE, in consideration of the premises and the covenants, promises, and agreements herein set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending legally to be bound, agree as follows. I.PURCHASE AND SALE OF STOCK. 1.1Purchased Shares. Subject to the terms and conditions provided below, Seller shall sell and transfer to Purchaser and Purchaser shall purchase from Seller, on the Closing Date (as defined in Section 1.3), (i) all the issued and outstanding shares of capital stock of each of the Subsidiaries (the “Shares”) and (ii) all amounts owed by the Subsidiaries to the Seller including, but not limited to, loans in the amount of approximately R12,521,900 or $1,615,729 (as of March 31, 2008) from the Seller to Mount Rozier Properties (Pty) Limited and approximately R8,500,431 or $ 1,096,829 (as of March 31, 2008) from the Seller to Mount Rozier Estates (Pty) Limited (the “Loans”). 1.2Purchase Price. The purchase price for the Shares and the Loans shall be a release (in the form of Exhibit A hereto) forgiving all debt owed by the Seller to the Purchaser (approximately in the amount of $350,000) (the “Promissory Note Release”), deliverable as provided in Section 2.2,and the assumption of all the liabilities of the Subsidiaries which as of June 30, 2008 were approximately 1.3Closing.
